Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-14-2004

O'Callaghan v. Farmer
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4259




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"O'Callaghan v. Farmer" (2004). 2004 Decisions. Paper 338.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/338


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                               ____________________

                                       No. 03-4259
                                  ____________________

                         D.T.B., a minor child, by his next friend,
                   Daniel J. O’Callaghan; DANIEL J. O’CALLAGHAN,

                                              Appellants

                                              v.

               JOHN J. FARMER, Hon., in his past or present official capacity
             as Attorney General of the State of New Jersey; JOHN J. HARPER,
                Hon., in his past or present capacity as Justice of the Superior
              Court of New Jersey, Chancery Division, Family Part; DAVID F.
               SALVAGGIO; MATHIAS R. HAGOVSKY; ANN T. SCUCCI

                                  ____________________

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                                     (No. 01-cv-00630)
                               Hon. Joseph A. Greenaway, Jr.
                                 ____________________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     June 16, 2004

          Before: ALITO and SMITH, Circuit Judges, and DUBOIS, District Judge*

                           (Opinion Filed: September 14, 2004)



      *
       Hon. Jan E. DuBois, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                  ___________________

                                OPINION OF THE COURT
                                 ___________________


PER CURIAM:

       This appeal stems from litigation in the New Jersey Superior Court, Family Part.

Plaintiff Daniel J. O’Callaghan filed a paternity, custody, and/or visitation action against

V.R.B., the mother of O’Callaghan’s minor son. Defendant Judge Harper presided over

this case and terminated O’Callaghan’s overnight visitation rights. After O’Callaghan

failed to obtain interlocutory relief in the Appellate Division and the New Jersey Supreme

Court, he filed a complaint against Judge Harper with the State Advisory Committee on

Judicial Conduct, but this also proved unsuccessful. Judge Harper eventually dismissed

O’Callaghan’s complaint and imposed sanctions for procedural violations. O’Callaghan

then made additional efforts to obtain appellate review in the New Jersey courts.

       Greatly dissatisfied with the state court litigation, O’Callaghan subsequently filed

this action in federal court asserting numerous federal constitutional and statutory claims

against the judge, the former state attorney general, a court appointed psychologist, and

others. The District Court dismissed the plaintiffs’ claims against the judge and former

attorney general pursuant to the Rooker-Feldman doctrine and issued a detailed opinion

explaining the basis of its decision. For essentially the reasons stated in that opinion, we

hold that these claims were properly dismissed. We appreciate the importance of



                                             -2-
O’Callaghan’s concerns, but the claims asserted in the present federal action are

inextricably intertwined with the state court decisions, and the lower federal courts

accordingly lack jurisdiction to entertain those claims.

       The District Court granted summary judgment in favor of the court-appointed

psychologist, holding that she was entitled to absolute immunity under Hughes v. Long,

242 F.3d 121 (3d Cir. 2001). We agree with this ruling.

       We have carefully considered all of the arguments advanced by the appellant but

see no ground for reversing the District Court’s disposition of any of the claims asserted

against any of the defendants. Accordingly, the orders from which the appeal were taken

are affirmed.




                                             -3-